


Exhibit 10.11

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT is made as of the 2nd day of July 2007,
among LEESPORT FINANCIAL CORP. (“Company”), a Pennsylvania business corporation
having a place of business at 1240 Broadcasting Road, Wyomissing, Pennsylvania
19610, ESSICK & BARR, LLC (“E&B”), a Pennsylvania limited liability company
having a place of business at 108 South Fifth Street, Reading, Pennsylvania
19612, and MICHAEL HERR (“Employee”), an individual residing at 3304 Pequot
Drive, Sinking Spring, Pennsylvania 19608.

 

WITNESSETH:

 

WHEREAS, E&B is a licensed insurance broker and a wholly-owned subsidiary of
Company;

 

WHEREAS, E&B has employed Employee in the capacity of Senior Vice President of
the Commercial Property & Casualty Division of E&B pursuant to an employment
agreement, dated September 1, 2004 (the “Original Agreement”);

 

WHEREAS, Company and E&B are undertaking a reorganization of Leesport’s
insurance operations, commencing July 1, 2007, which reorganization will result
in, among other things, a consolidation of the operations and names of E&B’s
existing insurance divisions or groups; and

 

WHEREAS, in connection with the reorganization of the insurance operations,
Company, E&B, and Employee mutually desire to amend and restate the Original
Agreement on the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.  Employment.  E&B hereby employs Employee and Employee hereby accepts
employment with E&B, on the terms and conditions set forth in this Agreement. 
Leesport agrees that, throughout the Employment Period, Employee, if he so
desires, shall be entitled to serve on the Board of Directors of E&B.

 

2.  Duties of Employee.  Employee shall perform and discharge well and
faithfully such duties as an officer of E&B as may be assigned to Employee from
time to time by the Board of Directors of E&B.  Employee shall be employed as a
Senior Vice President of E&B, and effective July 2, 2007, the Chief Insurance
Operating Officer of E&B, and shall hold such other titles as may be given to
him from time to time by the Board of Directors of E&B.  Employee shall devote
his full time, attention and energies to the business of E&B during the
Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Employee from
(a) investing Employee’s personal

 

1

--------------------------------------------------------------------------------


 


ASSETS IN ENTERPRISES THAT DO NOT COMPETE WITH COMPANY OR E&B (OR ANY OF THEIR
AFFILIATES); OR (B) BEING INVOLVED IN ANY OTHER ACTIVITY WITH THE PRIOR APPROVAL
OF THE PRESIDENT OR BOARD OF DIRECTORS OF E&B.


 


3.  TERM OF AGREEMENT.


 


(A)          THIS AGREEMENT SHALL BE FOR A PERIOD (THE “EMPLOYMENT PERIOD”)
COMMENCING ON JULY 2, 2007 AND ENDING ON DECEMBER 31, 2010; PROVIDED, HOWEVER,
THAT THE EMPLOYMENT PERIOD SHALL BE AUTOMATICALLY EXTENDED ON JANUARY 1, 2011
AND ON JANUARY 1 OF EACH SUBSEQUENT YEAR (EACH AN “ANNUAL RENEWAL DATE”) FOR A
PERIOD ENDING THREE (3) YEARS FROM EACH ANNUAL RENEWAL DATE UNLESS COMPANY, E&B
OR EMPLOYEE SHALL GIVE WRITTEN NOTICE OF NONRENEWAL TO THE OTHER PARTY AT LEAST
NINETY (90) DAYS PRIOR TO AN ANNUAL RENEWAL DATE, IN WHICH EVENT THIS AGREEMENT
SHALL TERMINATE AT THE END OF THE THEN EXISTING EMPLOYMENT PERIOD.


 


(B)         NOTWITHSTANDING THE PROVISIONS OF SECTION 3(A) OF THIS AGREEMENT,
THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY FOR CAUSE (AS DEFINED HEREIN) UPON
WRITTEN NOTICE FROM THE BOARD OF DIRECTORS OF E&B TO EMPLOYEE.  AS USED IN THIS
AGREEMENT, “CAUSE” SHALL MEAN ANY OF THE FOLLOWING:


 


(I)                       EMPLOYEE’S CONVICTION OF OR PLEA OF GUILTY OR
NOLO CONTENDERE TO A FELONY, A CRIME OF FALSEHOOD OR A CRIME INVOLVING MORAL
TURPITUDE, OR THE ACTUAL INCARCERATION OF EMPLOYEE FOR A PERIOD OF AT LEAST
THIRTY (30) DAYS; OR


 


(II)                    EMPLOYEE’S FAILURE TO FOLLOW THE GOOD FAITH LAWFUL
INSTRUCTIONS OF THE BOARD OF DIRECTORS OF E&B WITH RESPECT TO ITS OPERATIONS
FOLLOWING WRITTEN NOTICE OF SUCH INSTRUCTIONS; OR


 


(III)                 EMPLOYEE’S FAILURE TO PERFORM EMPLOYEE’S DUTIES TO E&B
(OTHER THAN A FAILURE RESULTING FROM EMPLOYEE’S INCAPACITY BECAUSE OF PHYSICAL
OR MENTAL ILLNESS, AS PROVIDED IN SUBSECTION (D) OF THIS SECTION 3), AFTER
NOTICE FROM E&B OR COMPANY AND A FAILURE TO CURE SUCH VIOLATION WITHIN TEN
(10) DAYS OF SAID NOTICE, UNLESS IT IS APPARENT UNDER THE CIRCUMSTANCES THAT
EMPLOYEE IS UNABLE TO CURE SUCH VIOLATION, WHICH FAILURE RESULTS IN INJURY TO
COMPANY OR E&B, MONETARILY OR OTHERWISE; OR


 


(IV)                EMPLOYEE’S INTENTIONAL VIOLATION OF THE PROVISIONS OF THIS
AGREEMENT; OR


 


(V)                   DISHONESTY OR GROSS NEGLIGENCE OF THE EMPLOYEE IN THE
PERFORMANCE OF HIS DUTIES; OR


 


(VI)                CONDUCT ON THE PART OF THE EMPLOYEE WHICH BRINGS PUBLIC
DISCREDIT TO COMPANY OR E&B; OR

 

2

--------------------------------------------------------------------------------


 


(VII)             EMPLOYEE’S BREACH OF FIDUCIARY DUTY INVOLVING PERSONAL PROFIT;
OR


 


(VIII)          EMPLOYEE’S LOSS OR NON-RENEWAL OF AN INSURANCE LICENSE; OR


 


(IX)                  EMPLOYEE’S REMOVAL OR PROHIBITION FROM BEING AN
INSTITUTIONAL-AFFILIATED PARTY BY A FINAL ORDER OF AN APPROPRIATE FEDERAL
BANKING AGENCY PURSUANT TO THE FEDERAL DEPOSIT INSURANCE ACT OR BY THE
PENNSYLVANIA DEPARTMENT OF BANKING COMMISSION PURSUANT TO STATE LAW.


 

If this Agreement is terminated for Cause, Employee’s rights under this
Agreement shall cease as of the effective date of such termination.

 


(C)          NOTWITHSTANDING THE PROVISIONS OF SECTION 3(A) OF THIS AGREEMENT,
THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON EMPLOYEE’S VOLUNTARY
TERMINATION OF EMPLOYMENT (OTHER THAN IN ACCORDANCE WITH SECTION 5 OF THIS
AGREEMENT), RETIREMENT AT EMPLOYEE’S ELECTION, OR EMPLOYEE’S DEATH, AND
EMPLOYEE’S RIGHTS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
VOLUNTARY TERMINATION, RETIREMENT AT EMPLOYEE’S ELECTION, OR DEATH; PROVIDED,
HOWEVER, THAT IF EMPLOYEE DIES AFTER EMPLOYEE DELIVERS A NOTICE OF TERMINATION
(AS DEFINED IN SECTION 5(A) OF THIS AGREEMENT), EMPLOYEE’S ESTATE SHALL BE
ABSOLUTELY ENTITLED TO RECEIVE ALL OF THE COMPENSATION PROVIDED FOR IN, AND FOR
THE TERM SET FORTH IN SECTION 6 OF THIS AGREEMENT AND THE PROVISIONS OF
SECTION 14(B) OF THIS AGREEMENT SHALL APPLY.


 


(D)         NOTWITHSTANDING THE PROVISIONS OF SECTION 3(A) OF THIS AGREEMENT,
THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON EMPLOYEE’S DISABILITY AND
EMPLOYEE’S RIGHTS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF SUCH
TERMINATION; PROVIDED, HOWEVER, THAT IF EMPLOYEE BECOMES DISABLED AFTER EMPLOYEE
DELIVERS A NOTICE OF TERMINATION (AS DEFINED IN SECTION 5(A) OF THIS AGREEMENT),
EMPLOYEE SHALL NEVERTHELESS BE ABSOLUTELY ENTITLED TO RECEIVE ALL OF THE
COMPENSATION PROVIDED FOR IN, AND FOR THE TERM SET FORTH IN, SECTION 6 OF THIS
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN EMPLOYEE’S
INCAPACITATION BY ACCIDENT, SICKNESS OR OTHERWISE WHICH RENDERS EMPLOYEE
MENTALLY OR PHYSICALLY INCAPABLE OF PERFORMING THE SERVICES REQUIRED OF EMPLOYEE
FOR THE ENTIRE PERIOD OF SIX (6) CONSECUTIVE MONTHS.


 


(E)          EMPLOYEE AGREES THAT IN THE EVENT HIS EMPLOYMENT UNDER THIS
AGREEMENT IS TERMINATED, EMPLOYEE SHALL RESIGN AS A DIRECTOR OF E&B AND ANY OF
ITS AFFILIATES OR SUBSIDIARIES, IF HE IS THEN SERVING AS A DIRECTOR OF ANY OF
SUCH ENTITIES.

 

3

--------------------------------------------------------------------------------


 


4.  EMPLOYMENT PERIOD COMPENSATION.


 


(A)          ANNUAL BASE SALARY.  FOR SERVICES PERFORMED BY EMPLOYEE UNDER THIS
AGREEMENT, E&B SHALL PAY EMPLOYEE AN ANNUAL BASE SALARY (“ANNUAL BASE SALARY”)
IN THE AGGREGATE DURING THE EMPLOYMENT PERIOD AT THE RATE OF TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) PER YEAR, PAYABLE AT THE SAME TIMES AS SALARIES ARE
PAYABLE TO OTHER OFFICER EMPLOYEES OF E&B. E&B MAY, FROM TIME TO TIME, INCREASE
EMPLOYEE’S ANNUAL BASE COMPENSATION PAYABLE UNDER THIS SECTION 4(A), AND ANY AND
ALL SUCH INCREASES SHALL BE DEEMED TO CONSTITUTE AMENDMENTS TO THIS
SECTION 4(A) TO REFLECT THE INCREASED AMOUNTS, EFFECTIVE AS OF THE DATE
ESTABLISHED FOR SUCH INCREASES BY THE E&B BOARD OR ANY COMMITTEE OF THE E&B
BOARD IN THE RESOLUTIONS AUTHORIZING SUCH INCREASE.


 


(B)         SEMI-ANNUAL BONUS.  FOR ANY CONSECUTIVE SIX-MONTH PERIOD, COMMENCING
WITH THE SIX-MONTH PERIOD BEGINNING ON JULY 1, 2007 AND ENDING ON DECEMBER 31,
2007, IN WHICH EMPLOYEE IS SERVING AS CHIEF INSURANCE OPERATING OFFICER OF E&B
AND IN WHICH THE ACTUAL EBITA OF E&B (AS DEFINED AND DETERMINED IN ACCORDANCE
WITH E&B’S CUSTOMARY PRACTICES) IS AT LEAST 90% OF THE PRE-DETERMINED BUDGETED
AMOUNT FOR THE APPLICABLE SIX-MONTH PERIOD, EMPLOYEE SHALL BE ENTITLED TO
RECEIVE A CASH BONUS EXPRESSED AS A PERCENTAGE OF ACTUAL EBITA FOR SUCH
SIX-MONTH PERIOD.  FOR TOTAL ACTUAL EBITA EQUAL TO 90% OR MORE, BUT LESS THAN
99%, OF THE PRE-DETERMINED AMOUNT BUDGETED FOR THE APPLICABLE SIX-MONTH PERIOD,
EMPLOYEE SHALL RECEIVE A CASH BONUS OF 1% OF ACTUAL EBITA FOR SUCH SIX-MONTH
PERIOD, AND FOR TOTAL ACTUAL EBITA EQUAL TO 100% OR MORE OF THE PRE-DETERMINED
AMOUNT BUDGETED FOR THE APPLICABLE SIX-MONTH PERIOD, EMPLOYEE SHALL RECEIVE A
CASH BONUS EQUAL TO THE SUM OF (I) 1% OF THE ACTUAL AMOUNT OF EBITA BUDGETED FOR
SUCH SIX-MONTH PERIOD PLUS (II) 10% OF THE AMOUNT BY WHICH ACTUAL EBITA FOR SUCH
SIX-MONTH PERIOD EXCEEDS THE AMOUNT BUDGETED FOR SUCH SIX-MONTH PERIOD.  ANY
BONUS PAYABLE UNDER THIS SECTION 4(B) SHALL BE PAID WITHIN 60 DAYS OF THE END OF
THE APPLICABLE SIX-MONTH PERIOD.  AN EXAMPLE OF THE MANNER OF CALCULATION OF THE
QUARTERLY BONUS IN ACCORDANCE WITH THIS SECTION 4(B) IS ATTACHED AS EXHIBIT A
HERETO.


 


(C)          CORPORATE BONUS AND REFERRAL PROGRAMS.  IN ADDITION TO THE OTHER
COMPENSATION AND BENEFITS PAYABLE IN ACCORDANCE WITH THIS SECTION 4, EMPLOYEE
SHALL BE ELIGIBLE TO PARTICIPATE IN ACCORDANCE WITH THEIR TERMS AND ANY
COMMERCIAL REFERRAL PLAN IN EFFECT FROM TIME TO TIME FOR EMPLOYEES OF LEESPORT
AND ITS AFFILIATES AND IN ANY CORPORATE BONUS PLAN OR PROGRAM MAINTAINED FROM
TIME TO TIME FOR EMPLOYEES OF LEESPORT AND ITS AFFILIATES.


 


(D)         VACATIONS.  DURING THE TERM OF THIS AGREEMENT, EMPLOYEE SHALL BE
ENTITLED TO FOUR (4) WEEKS PAID ANNUAL VACATION IN ADDITION TO PERSONAL AND
SHORT-

 

4

--------------------------------------------------------------------------------


 


TERM ABSENCE IN ACCORDANCE WITH THE POLICIES ESTABLISHED FOR E&B EMPLOYEES. 
EMPLOYEE SHALL NOT, HOWEVER, BE ENTITLED TO RECEIVE ANY ADDITIONAL COMPENSATION
FROM E&B FOR FAILURE TO TAKE A VACATION, NOR SHALL EMPLOYEE BE ABLE TO
ACCUMULATE UNUSED VACATION TIME FROM ONE YEAR TO THE NEXT, EXCEPT TO THE EXTENT
AUTHORIZED IN WRITING BY THE BOARD OF DIRECTORS OF E&B.


 


(E)          AUTOMOBILE.  DURING THE TERM OF THIS AGREEMENT, EMPLOYEE SHALL BE
ENTITLED TO RECEIVE A MONTHLY CAR ALLOWANCE OF FIVE HUNDRED DOLLARS ($500.00)
TOWARDS ALL EXPENSES, INCLUDING LEASE AND INSURANCE PAYMENTS, FUEL AND OTHER
OPERATING EXPENSES, OF AN AUTOMOBILE FOR USE IN CONNECTION WITH EMPLOYEE’S
DUTIES UNDER THIS AGREEMENT.


 


(F)            EMPLOYEE BENEFIT PLANS.  DURING THE TERM OF THIS AGREEMENT,
EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN AND RECEIVE THE BENEFITS OF ANY
EMPLOYEE BENEFIT PLAN AVAILABLE FROM TIME TO TIME TO EMPLOYEES OF E&B; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING
COMPANY, E&B OR ANY OTHER SUBSIDIARY OF COMPANY FROM ELIMINATING OR LIMITING A
PLAN OR BENEFIT PROVIDED THAT SUCH ELIMINATION OR LIMITATION IS APPLICABLE TO
EMPLOYEES GENERALLY.  NOTHING PAID TO EMPLOYEE UNDER ANY PLAN OR ARRANGEMENT
PRESENTLY IN EFFECT OR MADE AVAILABLE IN THE FUTURE SHALL BE DEEMED TO BE IN
LIEU OF THE SALARY PAYABLE TO EMPLOYEE PURSUANT TO SECTION 4(A) OF THIS
AGREEMENT.


 


(G)         STOCK OPTIONS.  EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN
COMPANY’S STOCK OPTION PLANS AND PROGRAMS IN EFFECT FROM TIME TO TIME AND WILL
BE ELIGIBLE FOR CONSIDERATION FOR GRANTS UNDER SUCH PLANS ON THE SAME BASIS AS
OTHER OFFICERS OF COMPANY AND ITS SUBSIDIARIES.


 


5.  TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL.


 


(A)          IF A CHANGE IN CONTROL (AS DEFINED IN SECTION 5(B) OF THIS
AGREEMENT) SHALL OCCUR AND IF THEREAFTER AT ANY TIME DURING THE TERM OF THIS
AGREEMENT THERE SHALL BE:


 


(I)                       ANY INVOLUNTARY TERMINATION OF EMPLOYEE’S EMPLOYMENT
(OTHER THAN FOR THE REASONS SET FORTH IN SECTION 3(B) OR 3(D) OF THIS
AGREEMENT);


 


(II)                    ANY REDUCTION IN EMPLOYEE’S RESPONSIBILITIES, INCLUDING
REPORTING RESPONSIBILITIES, OR AUTHORITY, INCLUDING SUCH TITLE, RESPONSIBILITIES
OR AUTHORITY AS SUCH TITLE, RESPONSIBILITIES OR AUTHORITY MAY BE INCREASED FROM
TIME TO TIME DURING THE TERM OF THIS AGREEMENT;


 


(III)                 THE ASSIGNMENT TO EMPLOYEE OF DUTIES INCONSISTENT WITH
EMPLOYEE’S OFFICE ON THE DATE OF THE CHANGE IN CONTROL OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME AFTER THE CHANGE IN CONTROL;

 

5

--------------------------------------------------------------------------------


 


(IV)                ANY REASSIGNMENT OF EMPLOYEE TO A LOCATION GREATER THAN
FIFTY (50) MILES FROM THE LOCATION OF EMPLOYEE’S OFFICE ON THE DATE OF THE
CHANGE IN CONTROL;


 


(V)                   ANY REDUCTION IN EMPLOYEE’S ANNUAL BASE SALARY IN EFFECT
ON THE DATE OF THE CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM TIME
TO TIME AFTER THE CHANGE IN CONTROL;


 


(VI)                ANY FAILURE TO CONTINUE EMPLOYEE’S PARTICIPATION IN ANY OF
E&B’S COMMISSION COMPENSATION OR BONUS PLANS IN WHICH EMPLOYEE PARTICIPATED AT
THE TIME OF THE CHANGE IN CONTROL OR ANY CHANGE OR AMENDMENT TO ANY PROVISIONS
OF ANY OF SUCH PLANS WHICH WOULD MATERIALLY DECREASE THE POTENTIAL BENEFITS TO
EMPLOYEE UNDER ANY OF SUCH PLANS;


 


(VII)             ANY FAILURE TO PROVIDE EMPLOYEE WITH BENEFITS AT LEAST AS
FAVORABLE AS THOSE ENJOYED BY EMPLOYEE UNDER ANY RETIREMENT OR PENSION, LIFE
INSURANCE, MEDICAL, HEALTH AND ACCIDENT, DISABILITY OR OTHER EMPLOYEE PLANS IN
WHICH EMPLOYEE PARTICIPATED AT THE TIME OF THE CHANGE IN CONTROL, OR THE TAKING
OF ANY ACTION THAT WOULD MATERIALLY REDUCE ANY OF SUCH BENEFITS IN EFFECT AT THE
TIME OF THE CHANGE IN CONTROL;


 


(VIII)          ANY REQUIREMENT THAT EMPLOYEE TRAVEL IN PERFORMANCE OF HIS
DUTIES ON BEHALF OF E&B FOR A SIGNIFICANTLY GREATER PERIOD OF TIME DURING ANY
YEAR THAN WAS REQUIRED OF EMPLOYEE DURING THE YEAR PRECEDING THE YEAR IN WHICH
THE CHANGE IN CONTROL OCCURRED; OR


 


(IX)                  ANY SUSTAINED PATTERN OF INTERRUPTION OR DISRUPTION OF
EMPLOYEE FOR MATTERS SUBSTANTIALLY UNRELATED TO EMPLOYEE’S DISCHARGE OF
EMPLOYEE’S DUTIES ON BEHALF OF E&B;


 

then, at the option of Employee, exercisable by Employee within ninety (90) days
of the occurrence of any of the foregoing events, Employee may resign from
employment with E&B (or, if involuntarily terminated, give notice of intention
to collect benefits under this Agreement) if (i) Employee delivers a notice in
writing (the “Notice of Termination”) to Company and E&B and (ii) E&B or
Leesport fails to cure the condition giving rise to such right to terminate
within thirty (30) days of receipt of the Notice of Termination.  In the event
of termination by Executive as a result of any of the foregoing events, such
termination shall be effective no more than sixty (60) days after the end of the
30-day cure period described above and the provisions of Section 7 of this
Agreement shall apply.

 


(B)         AS USED IN THIS AGREEMENT, “CHANGE IN CONTROL” SHALL MEAN THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 


(I)                       (A) A MERGER, CONSOLIDATION OR DIVISION INVOLVING
COMPANY, (B) A SALE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF SUBSTANTIALLY
ALL OF THE

 

6

--------------------------------------------------------------------------------


 


ASSETS OF COMPANY, OR (C) A PURCHASE BY COMPANY OF SUBSTANTIALLY ALL OF THE
ASSETS OF ANOTHER ENTITY, UNLESS A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE LEGAL ENTITY RESULTING FROM OR EXISTING AFTER ANY SUCH
TRANSACTION AND OF THE BOARD OF DIRECTORS OF SUCH ENTITY’S PARENT CORPORATION,
IF ANY, ARE FORMER MEMBERS OF THE BOARD OF DIRECTORS OF COMPANY;


 


(II)                    ANY OTHER CHANGE IN CONTROL OF COMPANY DESIGNATED AS
SUCH BY THE BOARD OF DIRECTORS OF COMPANY SIMILAR IN EFFECT TO ANY OF THE
FOREGOING; OR


 


(III)                 THE SALE, EXCHANGE OR OTHER DISPOSITION BY COMPANY (OR AN
AFFILIATE OF COMPANY) OF A MAJORITY OF THE VOTING STOCK, OR ALL OR SUBSTANTIALLY
ALL OF THE ASSETS, OF E&B TO A PERSON UNRELATED TO COMPANY (OR AN AFFILIATE OF
COMPANY).


 


6.  RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL.


 


(A)          EXCEPT AS PROVIDED IN SECTION 6(B) BELOW (RELATING TO A BOARD
APPROVED CHANGE IN CONTROL), IN THE EVENT THAT EMPLOYEE DELIVERS A NOTICE OF
TERMINATION TO COMPANY AND E&B, E&B SHALL MAKE (OR CAUSE TO BE MADE) A LUMP SUM
CASH PAYMENT TO EMPLOYEE NO LATER THAN THIRTY (30) DAYS FOLLOWING THE DATE OF
SUCH TERMINATION IN AN AMOUNT EQUAL TO TWO (2) TIMES EMPLOYEE’S THEN ANNUAL BASE
SALARY.


 


(B)         NOTWITHSTANDING THE PROVISIONS OF SECTION 6(A) HEREOF, IN THE EVENT
EMPLOYEE DELIVERS A NOTICE OF TERMINATION TO COMPANY AND E&B AFTER THE OCCURENCE
OF A CHANGE IN CONTROL WHICH WAS APPROVED IN ADVANCE BY AT LEAST TWO-THIRDS
(2/3) OF THE DIRECTORS OF COMPANY THEN IN OFFICE WHO ARE NOT INTERESTED IN THE
TRANSACTION (A “BOARD APPROVED CHANGE IN CONTROL”), E&B SHALL MAKE (OR CAUSE TO
BE MADE) A LUMP SUM CASH PAYMENT TO EMPLOYEE NO LATER THAN THIRTY (30) DAYS
FOLLOWING THE DATE OF SUCH TERMINATION IN AN AMOUNT EQUAL TO THE THE SUM OF
(I) EMPLOYEE’S THEN ANNUAL BASE SALARY AND (II) THE AVERAGE OF THE
AMOUNT(S) PAID TO HIM (OR OTHERWISE ACCRUED) ANNUALLY DURING THE EMPLOYMENT
PERIOD AS BONUSES UNDER SECTION 4 OR OTHERWISE.  THE PROVISIONS OF THIS
SECTION 6(B) SHALL APPLY ONLY IN THE EVENT EMPLOYEE DELIVERS A NOTICE OF
TERMINATION AFTER JULY 1, 2010.  IN THE EVENT EMPLOYEE DELIVERS A NOTICE OF
TERMINATION ON OR BEFORE JULY 1, 2010, THE PROVISIONS OF SECTION 6(A) SHALL
APPLY WHEHTER OR NOT THE CHANGE IN CONTROL IS A BOARD APPROVED CHANGE IN
CONTROL.


 


(C)          IN NO EVENT SHALL THE TERMINATION PAYMENT OTHERWISE REQUIRED UNDER
THIS SECTION BE MADE TO THE EXTENT IT WOULD TRIGGER A REDUCTION IN TAX
DEDUCTIONS UNDER CODE SECTION 280G.  IF CODE SECTION 280G WOULD APPLY TO SUCH
PAYMENT WHEN MADE, THE AMOUNT OF SUCH PAYMENT SHALL BE REDUCED TO THE MAXIMUM
AMOUNT THAT CAN BE PAID WITHOUT TRIGGERING THE REDUCTION

 

7

--------------------------------------------------------------------------------


 


IN TAX DEDUCTIONS.  IF CODE SECTION 280G WOULD BECOME APPLICABLE TO THE
TERMINATION PAYMENT AFTER IT IS MADE, EMPLOYEE SHALL BE OBLIGATED TO REPAY SUCH
AMOUNT AS MAY BE NECESSARY TO AVOID SUCH APPLICATION, DETERMINED AS PROVIDED IN
THE LAST SENTENCE OF SECTION 7(A) HEREOF.


 


(D)         EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SECTION 6 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE.  THE
AMOUNT OF PAYMENT OR THE BENEFIT PROVIDED FOR IN THIS SECTION 6 SHALL NOT BE
REDUCED BY ANY COMPENSATION EARNED BY EMPLOYEE AS THE RESULT OF EMPLOYMENT BY
ANOTHER EMPLOYER OR BY REASON OF EMPLOYEE’S RECEIPT OF OR RIGHT TO RECEIVE ANY
RETIREMENT OR OTHER BENEFITS AFTER THE DATE OF TERMINATION OF EMPLOYMENT OR
OTHERWISE.


 


7.  RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT ABSENT CHANGE IN CONTROL.


 


(A)          IN THE EVENT THAT EMPLOYEE’S EMPLOYMENT IS INVOLUNTARILY TERMINATED
BY E&B WITHOUT CAUSE AND NO CHANGE IN CONTROL SHALL HAVE OCCURRED AT THE DATE OF
SUCH TERMINATION, E&B SHALL CONTINUE TO PAY (OR CAUSE TO BE PAID) EMPLOYEE’S
ANNUAL BASE SALARY IN EFFECT ON THE DATE OF TERMINATION FOR THE REMAINDER OF THE
THEN EXISTING EMPLOYMENT PERIOD, PAID AT THE SAME INTERVALS AS THE SALARY IS
PAYABLE UNDER SECTION 4(A) OF THIS AGREEMENT.  NOTWITHSTANDING THE PRECEDING
SENTENCE, IN THE EVENT THAT THE PAYMENTS DESCRIBED IN THE PRECEDING SENTENCE,
WHEN ADDED TO ALL OTHER AMOUNTS OR BENEFITS PROVIDED TO OR ON BEHALF OF EMPLOYEE
IN CONNECTION WITH HIS TERMINATION OF EMPLOYMENT, WOULD RESULT IN THE REDUCTION
OF TAX DEDUCTIONS UNDER CODE SECTION 280G, SUCH SUM WILL BE REDUCED
(RETROACTIVELY, IF NECESSARY) TO THE EXTENT NECESSARY TO AVOID SUCH REDUCTION. 
UPON WRITTEN NOTICE TO EMPLOYEE, TOGETHER WITH CALCULATIONS OF E&B’S INDEPENDENT
AUDITORS, EMPLOYEE SHALL REMIT TO E&B THE AMOUNT OF THE REDUCTION PLUS SUCH
INTEREST AS MAY BE NECESSARY TO AVOID THE IMPOSITION OF SUCH EXCISE TAX.


 


(B)         EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SECTION 7 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE.  THE
AMOUNT OF PAYMENT OR THE BENEFIT PROVIDED FOR IN THIS SECTION 7 SHALL NOT BE
REDUCED BY ANY COMPENSATION EARNED BY EMPLOYEE AS THE RESULT OF EMPLOYMENT BY
ANOTHER EMPLOYER OR BY REASON OF EMPLOYEE’S RECEIPT OF OR RIGHT TO RECEIVE ANY
RETIREMENT OR OTHER BENEFITS AFTER THE DATE OF TERMINATION OF EMPLOYMENT OR
OTHERWISE.


 


(C)          THE AMOUNTS PAYABLE PURSUANT TO THIS SECTION 7 SHALL CONSTITUTE
EMPLOYEE’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF INVOLUNTARY TERMINATION OF
EMPLOYEE’S EMPLOYMENT BY E&B IN THE ABSENCE OF A CHANGE IN CONTROL.

 

8

--------------------------------------------------------------------------------

 


(D)        SEVERANCE BENEFITS PAID PURSUANT TO SECTION 7(A) ABOVE, TO THE EXTENT
OF PAYMENTS MADE FROM THE DATE OF TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
THROUGH MARCH 15TH OF THE CALENDAR YEAR FOLLOWING SUCH TERMINATION, ARE INTENDED
TO CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION 1.409A-2(B)(2) OF THE
TREASURY REGULATIONS AND THUS PAYABLE PURSUANT TO THE “SHORT-TERM DEFERRAL”
RULE SET FORTH IN SECTION 1.409A-1(B)(4) OF THE TREASURY REGULATIONS; TO THE
EXTENT SUCH PAYMENTS ARE MADE FOLLOWING SAID MARCH 15TH, THEY ARE INTENDED TO
CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION 1.409A-2(B)(2) OF THE
TREASURY REGULATIONS MADE UPON AN INVOLUNTARY TERMINATION FROM SERVICE AND
PAYABLE PURSUANT TO SECTION 1.409A-1(B)(9)(III) OF THE TREASURY REGULATIONS, TO
THE MAXIMUM EXTENT PERMITTED BY SAID PROVISION. NOTWITHSTANDING THE FOREGOING,
IF COMPANY OR E&B DETERMINES THAT ANY OTHER PAYMENTS HEREUNDER FAIL TO SATISFY
THE DISTRIBUTION REQUIREMENT OF SECTION 409A(A)(2)(A) OF THE CODE, THE PAYMENT
OF SUCH BENEFIT SHALL BE DELAYED TO THE MINIMUM EXTENT NECESSARY SO THAT SUCH
PAYMENTS ARE NOT SUBJECT TO THE PROVISIONS OF SECTION 409A(A)(1) OF THE CODE.


 


8.               COVENANT NOT TO COMPETE.


 


(A)         EMPLOYEE HEREBY ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSINESS OF COMPANY AND E&B AND ACCORDINGLY AGREES THAT, DURING
AND FOR THE APPLICABLE PERIOD SET FORTH IN SECTION 8(C) HEREOF, AS APPLICABLE,
EMPLOYEE SHALL NOT:


 


(I)                  BE ENGAGED, DIRECTLY OR INDIRECTLY, EITHER FOR HIS OWN
ACCOUNT OR AS AGENT, CONSULTANT, EMPLOYEE, PARTNER, OFFICER, DIRECTOR,
PROPRIETOR, INVESTOR (EXCEPT AS AN INVESTOR OWNING LESS THAN 5% OF THE STOCK OF
A PUBLICLY OWNED COMPANY) OR OTHERWISE OF ANY PERSON, FIRM, CORPORATION OR
ENTERPRISE ENGAGED IN (1) THE BANKING (INCLUDING BANK HOLDING COMPANY) OR
FINANCIAL SERVICES INDUSTRY, OR (2) THE INSURANCE AGENCY OR BROKERAGE INDUSTRY,
OR (3) ANY OTHER ACTIVITY IN WHICH COMPANY OR E&B, OR ANY OF THEIR RESPECTIVE
AFFILIATES, IS ENGAGED DURING THE EMPLOYMENT PERIOD, IN ANY COUNTY IN WHICH, AT
ANY TIME DURING THE EMPLOYMENT PERIOD OR AT THE DATE OF TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT, A BRANCH, OFFICE OR OTHER FACILITY OF COMPANY OR E&B, OR
ANY OF THEIR RESPECTIVE AFFILIATES, IS LOCATED, OR IN ANY COUNTY CONTIGUOUS TO
SUCH A COUNTY, INCLUDING CONTIGUOUS COUNTIES LOCATED OUTSIDE OF THE COMMONWEALTH
OF PENNSYLVANIA (THE “NON-COMPETITION AREA”); OR


 


(II)               PROVIDE FINANCIAL OR OTHER ASSISTANCE TO ANY PERSON, FIRM,
CORPORATION, OR ENTERPRISE ENGAGED IN (1) THE BANKING (INCLUDING BANK HOLDING
COMPANY) OR FINANCIAL SERVICES INDUSTRY, OR (2) THE INSURANCE AGENCY OR
BROKERAGE INDUSTRY, OR (3) ANY OTHER ACTIVITY IN WHICH COMPANY OR

 

9

--------------------------------------------------------------------------------


 


E&B, OR ANY OF THEIR RESPECTIVE AFFILIATES IS ENGAGED DURING THE EMPLOYMENT
PERIOD, IN THE NON-COMPETITION AREA; OR


 


(III)            SOLICIT ANY PERSON, FIRM, CORPORATION, OR ENTERPRISE WHO OR
WHICH AT ANY TIME DURING THE EMPLOYMENT PERIOD WERE CUSTOMERS OF COMPANY, E&B OR
ANY OF THEIR SUBSIDIARIES OR AFFILIATES FOR THE PURPOSE OF PROVIDING THEM WITH
PRODUCTS OR SERVICES COMPETITIVE WITH THOSE PROVIDED BY ANY OF SUCH ENTITIES; OR


 


(IV)           SOLICIT OR HIRE ANY PERSONS WHO WERE, AT THE TIME OF TERMINATION
OF EMPLOYEE’S EMPLOYMENT OR AT THE TIME OF ANY SUCH SOLICITATION OR PROPOSED
HIRING, EMPLOYEES OF COMPANY, E&B OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES OR
INDUCE ANY OF SUCH EMPLOYEES TO TERMINATE THEIR EMPLOYMENT RELATIONSHIP WITH
COMPANY, E&B OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES.


 


(B)        IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, ALTHOUGH EMPLOYEE AND
COMPANY AND E&B CONSIDER THE RESTRICTIONS CONTAINED IN SECTION 8(A) HEREOF
REASONABLE FOR THE PURPOSE OF PRESERVING FOR COMPANY AND E&B AND THEIR
RESPECTIVE AFFILIATES THEIR GOODWILL AND OTHER PROPRIETARY RIGHTS, IF A FINAL
JUDICIAL DETERMINATION IS MADE BY A COURT HAVING JURISDICTION THAT THE TIME OR
TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN SECTION 8(A) HEREOF IS AN
UNREASONABLE OR OTHERWISE UNENFORCEABLE RESTRICTION AGAINST EMPLOYEE, THE
PROVISIONS OF SECTION 8(A) HEREOF SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH OTHER EXTENT
AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE REASONABLE. IT IS
FURTHER EXPRESSLY AGREED AND UNDERSTOOD THAT, IN THE EVENT OF A JUDICIAL
DETERMINATION THAT ANY RESTRICTION CONTAINED IN SECTION 8(A) HEREOF IS INVALID
AT A TIME WHEN COMPANY OR E&B IS REQUIRED TO MAKE CONTINUING PAYMENTS UNDER THIS
AGREEMENT, THE OBLIGATION TO MAKE SUCH CONTINUING PAYMENTS SHALL CEASE AND BE OF
NO FURTHER FORCE OR EFFECT AS OF THE DATE OF SUCH DETERMINATION.


 


(C)         THE PROVISIONS OF THIS SECTION 8 SHALL BE APPLICABLE COMMENCING ON
THE DATE OF THIS AGREEMENT AND ENDING ON ONE OF THE FOLLOWING DATES, AS
APPLICABLE:


 


(I)                  IF EMPLOYEE’S EMPLOYMENT TERMINATES IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3(A) HEREOF FOLLOWING DELIVERY OF A NOTICE OF NONRENEWAL
BY COMPANY OR E&B, THE ENDING DATE OF THE THEN EXISTING EMPLOYMENT PERIOD;


 


(II)               IF EMPLOYEE’S EMPLOYMENT TERMINATES IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3(A) HEREOF FOLLOWING DELIVERY OF A NOTICE OF NONRENEWAL
BY EMPLOYEE, THE FIRST ANNIVERSARY DATE OF THE EFFECTIVE DATE OF TERMINATION OF
EMPLOYMENT;

 

10

--------------------------------------------------------------------------------


 


(III)            IF THE EMPLOYEE’S EMPLOYMENT TERMINATES IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3(B) HEREOF (RELATING TO TERMINATION FOR CAUSE), THE
SECOND ANNIVERSARY DATE OF THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT;


 


(IV)           IF EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 6 HEREOF FOLLOWING A CHANGE IN CONTROL (WHICH IS
NOT A BOARD APPROVED CHANGE IN CONTROL), THE EFFECTIVE DATE OF TERMINATION OF
EMPLOYMENT;


 


(V)              IF EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 6 HEREOF FOLLOWING A BOARD APPROVED CHANGE IN
CONTROL, THE FIRST ANNIVERSARY DATE OF THE EFFECTIVE DATE OF TERMINATION OF
EMPLOYMENT; PROVIDED, HOWEVER, THAT IN THE EVENT EMPLOYEE VOLUTARILY TERMINATES
HIS EMPLOYMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6 BY DELIVERY OF A
NOTICE OF TERMINATION PRIOR TO JULY 1, 2010, THE PROVISIONS OF THIS SECTION 8
SHALL TERMINATE ON THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT WHETHER OR
NOT THE CHANGE IN CONTROL IS A BOARD APPROVED CHANGE IN CONTROL;


 


(VI)           IF EMPLOYEE’S EMPLOYMENT IS INVOLUNTARILY TERMINATED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3(D) OR SECTION 7, THE DATE OF THE
FINAL PAYMENT MADE IN ACCORDANCE WITH SECTION 7; OR


 


(VII)        IF EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT OTHER THAN UNDER
THE CIRCUMSTANCES DESCRIBED IN (II), (IV), (V) (VI) ABOVE, THE SECOND
ANNIVERSARY DATE OF THE EFFECTIVE DATE OF TERMINATION OF EMPLOYMENT.


 


9.               UNAUTHORIZED DISCLOSURE. DURING THE TERM OF HIS EMPLOYMENT
HEREUNDER, OR AT ANY LATER TIME, THE EMPLOYEE SHALL NOT, WITHOUT THE WRITTEN
CONSENT OF THE BOARD OF DIRECTORS OF COMPANY AND E&B OR A PERSON AUTHORIZED
THEREBY, KNOWINGLY DISCLOSE TO ANY PERSON, OTHER THAN AN EMPLOYEE OF COMPANY AND
E&B OR A PERSON TO WHOM DISCLOSURE IS REASONABLY NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE PERFORMANCE BY THE EMPLOYEE OF HIS DUTIES AS AN EMPLOYEE OF
E&B, ANY MATERIAL CONFIDENTIAL INFORMATION OBTAINED BY HIM WHILE IN THE EMPLOY
OF E&B WITH RESPECT TO ANY OF COMPANY’S OR E&B’S SERVICES, PRODUCTS,
IMPROVEMENTS, FORMULAS, DESIGNS OR STYLES, PROCESSES, CUSTOMERS, METHODS OF
BUSINESS OR ANY BUSINESS PRACTICES THE DISCLOSURE OF WHICH COULD BE OR WILL BE
DAMAGING TO COMPANY OR E&B; PROVIDED, HOWEVER, THAT CONFIDENTIAL INFORMATION
SHALL NOT INCLUDE ANY INFORMATION KNOWN GENERALLY TO THE PUBLIC (OTHER THAN AS A
RESULT OF UNAUTHORIZED DISCLOSURE BY THE EMPLOYEE OR ANY PERSON WITH THE
ASSISTANCE, CONSENT OR DIRECTION OF THE EMPLOYEE) OR ANY INFORMATION OF A TYPE
NOT OTHERWISE CONSIDERED CONFIDENTIAL BY PERSONS ENGAGED IN THE SAME BUSINESS OF
A BUSINESS SIMILAR TO THAT CONDUCTED BY COMPANY OR E&B OR ANY INFORMATION THAT
MUST BE DISCLOSED AS REQUIRED BY LAW.


 


10.         NOTICES. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ANY NOTICE
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE DEEMED PROPERLY
GIVEN IF IN WRITING AND IF MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID WITH RETURN RECEIPT REQUESTED, TO

 

11

--------------------------------------------------------------------------------


 


EMPLOYEE’S RESIDENCE, IN THE CASE OF NOTICES TO EMPLOYEE, AND TO THE PRINCIPAL
EXECUTIVE OFFICES OF COMPANY AND E&B, IN THE CASE OF NOTICES TO COMPANY AND E&B.


 


11.         WAIVER. NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY EMPLOYEE AND AN EMPLOYEE OFFICER SPECIFICALLY DESIGNATED BY THE
BOARD OF DIRECTORS OF E&B. NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY
BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


12.         ASSIGNMENT. THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY ANY PARTY,
EXCEPT BY COMPANY AND E&B TO ANY SUCCESSOR IN INTEREST TO THEIR RESPECTIVE
BUSINESSES.


 


13.       ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


14.         SUCCESSORS, BINDING AGREEMENT.


 


(A)         COMPANY AND E&B WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESSES AND/OR ASSETS OF COMPANY AND E&B TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT COMPANY AND E&B WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE. FAILURE BY COMPANY AND E&B TO OBTAIN SUCH ASSUMPTION
AND AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL CONSTITUTE
A BREACH OF THIS AGREEMENT AND THE PROVISIONS OF SECTION 6 OF THIS AGREEMENT
SHALL APPLY. AS USED IN THIS AGREEMENT, “COMPANY” AND “E&B” SHALL MEAN COMPANY
AND E&B AS DEFINED PREVIOUSLY AND ANY SUCCESSOR TO THEIR RESPECTIVE BUSINESSES
AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW OR OTHERWISE.


 


(B)        THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES. IF EMPLOYEE SHOULD DIE AFTER A NOTICE OF
TERMINATION IS DELIVERED BY EMPLOYEE, OR FOLLOWING TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE, AND ANY AMOUNTS WOULD BE PAYABLE TO EMPLOYEE UNDER
THIS AGREEMENT IF EMPLOYEE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS SHALL BE PAID
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO EMPLOYEE’S DEVISEE, LEGATEE,
OR OTHER DESIGNEE, OR, IF THERE IS NO SUCH DESIGNEE, TO EMPLOYEE’S ESTATE.


 


15.         DAMAGES FOR BREACH OF CONTRACT. IN THE EVENT OF A BREACH OF THIS
AGREEMENT BY EITHER COMPANY, E&B OR EMPLOYEE RESULTING IN DAMAGES TO ANOTHER
PARTY TO THIS AGREEMENT, THAT PARTY MAY RECOVER FROM THE PARTY BREACHING THE
AGREEMENT ONLY THOSE DAMAGES AS SET FORTH

 

12

--------------------------------------------------------------------------------


 


HEREIN. IN THE EVENT ANY DISPUTE ARISES REGARDING THIS AGREEMENT, EACH PARTY
SHALL BEAR ITS OWN ATTORNEY’S FEES AND COSTS.


 


16.         VALIDITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


17.         APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC, INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


18.         HEADINGS. THE SECTION HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OR LIMIT THE
SCOPE OR INTENT OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

LEESPORT FINANCIAL CORP.

 

 

 

By

       /s/ Robert D. Davis

 

 

 

“Company”

 

 

 

 

 

ESSICK & BARR, LLC

 

 

 

By

       /s/ Robert D. Davis

 

 

 

“E&B”

 

 

 

 

 

/s/ Michael Herr

 

Michael Herr

 

“Employee”

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ILLUSTRATIVE EXAMPLE OF SEMI-ANNUAL BONUS

 

When the actual E&B EBITA is X% of
budget for applicable 6-month period

 

Then Bonus is X% of EBITA for such
period

 

 

 

90-99%

 

1%

100% and above

 

10% of incremental EBITA

 

 

 

Example:

 

 

Semi-Annual EBITA Goal

 

$1,500,000

Actual EBITA for semi-annual period

 

$1,650,000 or 110% of goal

 

 

 

Semi-Annual bonus

 

1% x $1,500,000 = $15,000

 

 

10%x $150,000= $15,000

 

14

--------------------------------------------------------------------------------
